It is ordered by the Court that effective January 1, 1938, Rule 1 of the Supreme Court relative to the admission of Attorneys to practice law in the State of Florida be and the same is hereby amended to read as follows:
Rule 1, (a) All examinations for admission to practice law as provided by Chapter 10175, Acts of 1935, Section 4179, et seq.,
Compiled General Laws of Florida, to be conducted by the State Board of Law Examiners, shall be in the following fields of law:
1. Property, including all forms of conveyancing, trusts, wills, and probate practice.
2. Practice and Procedure, including common law and equity pleading, trial practice, appellate procedure, and evidence.
3. Commercial Law, including contracts, sales, and negotiable instruments.
4. Public Law, including Constitutional Law, National and State Administrative Law, International Law, and Taxation.
5. Business Associations, including corporations, partnerships, agency, and banking.
6. Torts, Criminal Law and Procedure, domestic relations, equity, professional ethics, conflict of laws, and admiralty.
The particular subjects named in each field are intended as examples and not as limitations on the scope of the examination. The examinations will be conducted upon the following subjects or such others in the fields enumerated as the State Board of Law Examiners by permission of this Court may designate. Pleading (Common Law and *Page 332 
Equity); Evidence; Equity; Private Corporations; Municipal Corporations; Agency; Public Utilities; Contracts; Domestic Relations; Wills and Administration; Property (real and personal); Bills and Notes; Torts; Constitutional Law (State and Federal); Criminal Law and Procedure; Professional Ethics; Trusts; Sales; Administrative Law; Conflict of Laws; Taxation; Insurance; Partnership; Bankruptcy; Florida and Federal Practice.
The examination shall be in two parts. The first part shall be on the following subjects: Equity Pleading; Common Law Pleading; Evidence; Private Corporations; Agency; Contracts; Domestic Relations; Wills and Administration; Property (real and personal); Torts, U.S. Constitutional Law; Florida Constitutional Law; Criminal Law and Procedure; Legal Ethics; Partnership; Florida Practice. All the questions on the first part shall be answered. The second part shall be on the remainder of the above subjects and two-thirds of the questions shall be answered. Answers to both parts of the examination shall be considered together as one unit in grading the applicant.
(b) The latest approved texts or case books on these subjects should be used, the authors and publishers of which may be secured on application to the Dean of any Law School in the State whose graduates are admitted on certificate of graduation (University of Florida College of Law, Gainesville; John B. Stetson University College of Law, DeLand; and University of Miami College of Law, Miami). All applicants who begin their preparation for the bar examination after January 1, 1938, will be required to devote a minimum of three years study and research in the foregoing fields of law, such study and research to have been done under the direction of a preceptor wholly or partially in a law office, in a law school approved by this Court, or by combining both methods. Any portion of the time *Page 333 
required not less than a semester, may be done in an accredited law school and the applicant given credit therefor. Before admission to the examination, the applicant shall be required to furnish the State Board of Law Examiners a certificate from his preceptor showing the subjects studied and that he has devoted a minimum of three years to said study; provided, however, that on producing a certificate of graduation from the academic department of an approved college or university, he may be admitted to the examination as provided in paragraph (c) hereof.
(c) In addition to his legal preparation, all applicants for admission to the bar by examination must furnish evidence of graduation from an accredited Senior High School as recognized in this State or from a high school of equivalent rating if secured in some other State, the District of Columbia, or a foreign country. In addition to this requirement as to general education, it is recommended (not required) that each applicant for admission to the bar by examination be a graduate of an approved college or university and on producing a certificate of having so graduated, he may be admitted to the examination any time after having devoted a minimum of one and one-half years preparation in law.
(d) In order that the State Board of Law Examiners may be better enabled to execute this rule, it is required that all those who begin the study of law after January 1, 1938, as a preparation for the examination register his name and address and the date he began the study of law with the State Board of Law Examiners. It is further required that all those who began preparation for the bar prior to January 1, 1938, and who still intend to take the examination at some future date, register their names and addresses with the State Board of Law Examiners on or before June 1, 1938, and if not so registered on the latter *Page 334 
date, they will be deemed as not having begun preparation. The name of any registrant may be cancelled and rejected by the Board of Law Examiners on showing of a lack of requisite moral character.